U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52811 Innovative Acquisitions Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 77-0683487 (I.R.S. Employer Identification Number) c/o Faraaz Siddiqi, 12 Georgiana Drive, Cumberland, RI 02864 (Address of principal executive offices) (401) 334-3242 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [ ]. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No []. APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 3,000,000shares of common stock, par value $.0001 per share, outstanding as of August 11, 2009. INNOVATIVE ACQUISITIONS CORP. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: 1 Balance Sheets as of June 30, 2009 and December 31, 2008 (unaudited) 1 Statements of Expenses for the Three and Six Months Ended June 30, 2009, the Three and Six Months ended June 30, 2008 and the period from Inception (April 27, 2007) through June 30, 2009 (unaudited) 2 Statements of Stockholders’ Equity (Deficit) for the Six Months ended June 30 2009 (unaudited) 3 Statements of Cash Flows for the Six Months Ended June 30, 2009, the Six Months Ended June 30, 2008 and the period from (Inception) April 27, 2007 through June 30, 2009 (unaudited) 4 Notes to unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. INNOVATIVE ACQUISITIONS CORP. (A Development Stage Company) BALANCE SHEETS (Unaudited) June 30, December 31, Assets Current assets Cash $ $ 73 Total assets $ $ 73 Liabilities and Stockholders’ Equity (Deficit) Liabilities Accounts payable $ $ Total liabilities Stockholders' equity (deficit) Preferred stock, 10,000,000 shares authorized,no shares issued or outstanding - - Common stock, $0.0001 par, 100,000,000 shares authorized; 3,000,000 and 3,000,000 shares issued and outstanding ,respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ 73 The accompanying notes are an integral part of these financial statements. 1 INNOVATIVE ACQUISITIONS CORP. (A Development Stage Company) STATEMENTS OF EXPENSES (Unaudited) Six months ended June 30, Three months ended June 30, Inception (April 27, 2007) through June 30, General and administrative expenses $ ) $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted n/a Net loss per share – basic and diluted $ ) $ ) ) ) n/a The accompanying notes are an integral part of these financial statements. 2 INNOVATIVE ACQUISITIONS CORP. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT)
